Chalmers, J.,
delivered the opinion of the court.
It is admitted by the agreed statement of facts that Mrs. Wilkings was doing business as a merchant with her own means and in her own name, and that all the property embarked or accumulated in it was her own, though the business was conducted for her by her husband as her agent, clerk, and employee. It is insisted under this state, of facts that the property was made liable for the husband’s debts, because there was not posted conspicuously on or about the premises a written or printed sign, disclosing the ownership of the business and property. This is an entire misconception of the statute requiring merchants and others to exhibit signs in connection with the business carried on by them. Code 1880, sect. 1300. The statute has nothing to do with a person who is doing'business solely in his own name, except to declare that all the property embarked in it shall be held and treated as his, though in fact it may belong to another. Such a person being really the owner of the property, may consult his own pleasure as to placing any sign whatever over or about his establishment. ~ -
*242The requirement of a sign applies only to him who appends to his name in business transactions, or by advertisement or sign, such words as “ agent,” or “ factor,” or “ company,” or the like, and as to such persons it declares that all the property connected with the business shall be held and treated as belonging absolutely to him who thus carries it on, unless by some conspicuously posted sign, the true ownership is disclosed. The whole object of the statute is to force a disclosure of the ownership, by treating as owner him who so appears. In the case at bar, it is agreed that nothing was done that could have misled the public, and that everything was done to advise it that Mrs. Wilkings, and not her husband, was the owner of the property, except the posting of a sign. Having done nothing to mislead, carrying on the business in her own name, and with her own means, she was perfectly at liberty to place a sign over the premises or not, as she preferred.
Affirmed.